DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Henley, (US 2018/0174931) which teaches a method for functionally measuring external quantum efficiency and other functional parameters of LEDs. This reference fails to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar device limitations of claim 6) including a vertical-cavity surface-emitting laser (VCSEL) chip detecting method, comprising the steps of: a) generating a first control signal to open a shutter of an image capturing device, the image capturing device capturing an image toward at least one light outlet of a VCSEL chip; b) generating a pulse signal to light up the VCSEL chip; c) generating a second control signal to close the shutter of the image capturing device and obtaining a detection image; and d) determining a light emitting status of the light outlet of the VCSEL chip according to the detection image, wherein the steps a), b) and c) are repeated a plurality of times to obtain a plurality of said detection images, and in the step d), the light emitting status of the light outlet of the VCSEL chip is determined according to the detection images; wherein the step d) comprises a sub-step of comparing the detection images to determine whether the light outlet of the VCSEL chip flashes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/Primary Examiner, Art Unit 2485